EXHIBIT 10.7

1/5/11              

TO:             <@Name@>

FROM:       Alan S. Armstrong

SUBJECT: 2011 Restricted Stock Unit Award

You have been granted a restricted stock unit award. This award, which is
subject to adjustment under the 2011 Restricted Stock Unit Agreement (the
“Agreement”), is granted to you in recognition of your role as a non-management
director for The Williams Companies, Inc. It is granted and subject to the terms
and conditions of The Williams Companies, Inc. 2007 Incentive Plan, as amended
and restated from time to time, and the Agreement.

Subject to all of the terms of the Agreement, you will become entitled to
payment of this award three years after the date on which this award is made.

If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.



--------------------------------------------------------------------------------

2011 RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), which contains the
terms and conditions for the Restricted Stock Units (“Restricted Stock Units” or
“RSUs”) referred to in the 2011 Restricted Stock Unit Award Letter delivered in
hard copy or electronically to Participant (“2011 Award Letter”), is by and
between THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”) and
the individual identified on the last page hereof (the “Participant”).

1. Grant of RSUs. Subject to the terms and conditions of The Williams Companies,
Inc. 2007 Incentive Plan, as amended and restated from time to time (the
“Plan”), this Agreement and the 2011 Award Letter, the Company hereby grants an
award (the “Award”) to the Participant of <@Num+C @> RSUs effective <@GrDt+C@>
(the “Effective Date”). The Award gives the Participant the right to receive the
number of shares of the Common Stock of the Company equal to the number of RSUs
shown in the prior sentence, subject to adjustment under the terms of this
Agreement. These shares are referred to in this Agreement as the “Shares.” Until
the Participant receives payment of the Shares under the terms of Paragraph 4,
the Participant shall have no rights as a stockholder of the Company with
respect to the Shares.

2. Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference and all capitalized terms used herein which are
not defined in this Agreement shall have the respective meanings set forth in
the Plan. The Participant acknowledges that he or she has received a copy of, or
has online access to, the Plan and hereby automatically accepts the RSUs subject
to all the terms and provisions of the Plan and this Agreement. The Participant
hereby further agrees that he or she has received a copy of, or has online
access to, the prospectus and hereby acknowledges his or her automatic
acceptance and receipt of such prospectus electronically.

3. Board Decisions and Interpretations. The Participant hereby agrees to accept
as binding, conclusive and final all actions, decisions and/or interpretations
of the Board, its delegates, or agents, upon any questions or other matters
arising under the Plan or this Agreement.

4. Payment of Shares.

(a) Except as otherwise provided in Subparagraph 4(b) below, the Participant
shall receive payment of all Shares on the date that is three years after the
Effective Date (not including the Effective Date) (the “Maturity Date”). For
example, if the Effective Date of the Participant’s award under this Agreement
is May             , 2011, the Maturity Date will be May             , 2014.

(b) If the Participant dies prior to the Maturity Date while serving as a
Non-Management Director of the Company or his or her service as a Non-Management
Director of the Company terminates for any other reason prior to the Maturity
Date and such termination constitutes a “separation from service” as defined
under Treasury Regulation § 1.409A-1, as amended, the Participant shall receive
payment of all Shares at

 

2



--------------------------------------------------------------------------------

the time of such death or separation from service. In this regard, if at the
time a Non-Management Director’s service as a Non-Management Director
terminates, such Non-Management Director is also providing services to the
Company or an Affiliate (as defined below) as an independent contractor, no
separation from service by such Non-Management Director shall occur and no
Shares shall be payable to such Non-Management Director until the date on which
such Non-Management Director has a Separation from Service as an Independent
Contractor (as defined below) from the Company and its Affiliates.

(c) All Shares that are paid pursuant to the Participant’s death or separation
from service Subparagraph 4(b) above shall be paid to the Participant upon
occurrence of the event giving rise to the right to payment or, in the case of
Participant’s death, to the beneficiary of the Participant under the Plan or, if
no beneficiary has been designated, to the Participant’s estate, provided that,
except as otherwise required under Federal securities laws or other applicable
law, all Shares that are paid pursuant to Subparagraph 4(b) above shall be paid
not more than 90 days following the occurrence of the event giving rise to the
right to payment.

(d) Shares that become payable under this Agreement will be paid by the Company
by the delivery to the Participant, or, in the case of the Participant’s death,
to the Participant’s beneficiary or legal representative, of one or more
certificates (or other indicia of ownership) representing shares of Williams
Common Stock equal in number to the number of Shares otherwise payable under
this Agreement.

(e) Upon conversion of RSUs into Shares under this Agreement, such RSUs shall be
cancelled.

5. Definitions. As used in this Agreement, the following terms shall have the
definitions set forth below.

(a) “Affiliate” means all persons with whom the Company would be considered a
single employer under Section 414(b) of the Code, and all persons with whom such
person would be considered a single employer under Section 414(c) of the Code.

(b) “Separation from Service as an Independent Contractor” will occur upon the
expiration of the contract (or in the case of more than one contract, all
contracts) under which services are performed by a Non-Management Director for
the Company or an Affiliate, but only if the expiration constitutes a good-faith
and complete termination of the contractual relationship. An expiration of a
contract shall not constitute a good faith and complete termination of the
contractual relationship if the Company or an Affiliate anticipates either a
renewal of a contractual relationship or the Non-Management Director’s becoming
an employee. The determination of whether a Separation from Service as an
Independent Contractor has occurred shall be governed by the provisions of
Treasury Regulation § 1.409A-1, as amended.

6. Other Provisions.

(a) The Participant understands and agrees that payments under this Agreement
shall

 

3



--------------------------------------------------------------------------------

not be used for, or in the determination of, any other payment or benefit under
any continuing agreement, plan, policy, practice or arrangement providing for
the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.

(b) The Participant agrees and understands that, upon payment of Shares under
this Agreement, stock certificates (or other indicia of ownership) issued may be
held as collateral for monies he/she owes to Company or any of its Affiliates,
including but not limited to personal loan(s) or Company credit card debt.

(c) RSUs, Shares and the Participant’s interest in RSUs and Shares may not be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered at
any time prior to the Participant’s becoming entitled to payment of Shares under
this Agreement.

(d) With respect to the right to receive payment of the Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.

(e) The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.

(f) The parties to this Agreement intend that this Agreement meet the applicable
requirements of Section 409A of the Code and recognize that it may be necessary
to modify this Agreement and/or the Plan to reflect guidance under Section 409A
of the Code issued by the Internal Revenue Service. Participant agrees that the
Board shall have sole discretion in determining (i) whether any such
modification is desirable or appropriate and (ii) the terms of any such
modification.

(g) The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Board, its delegates or agents.

(h) Nothing in this Agreement or the Plan shall confer upon the Participant the
right to continue to serve as a director of the Company.

(i) The Participant hereby acknowledges that nothing in this Agreement shall be
construed as requiring the Board or Committee to allow a Domestic Relations
Order with respect to this Award.

7. Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, the Participant must contact Fidelity at
http://netbenefits.fidelity.com or by telephone at 800-544-9354.

 

4



--------------------------------------------------------------------------------

8. Tax Consultation. You understand you will incur tax consequences as a result
of acquisition or disposition of the Shares. You agree to consult with any tax
consultants you think advisable in connection with the acquisition of the Shares
and acknowledge that you are not relying, and will not rely, on the Company for
any tax advice.

 

THE WILLIAMS COMPANIES, INC. By:       Alan S. Armstrong   President and CEO

Participant: <@Name@>

SSN: <@SSN@>

 

5